USCA11 Case: 19-12276   Date Filed: 11/02/2020   Page: 1 of 21




                                                          [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 19-12276
                        ________________________

                    D.C. Docket No. 4:18-cv-10110-JLK



NEW SOUTH COMMUNICATIONS, INC.,
d.b.a. Florida Keys Media, LLC,

                                                          Plaintiff - Appellants,

versus

HOUSTON CASUALTY COMPANY,

                                                          Defendant - Appellee.

                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       ________________________

                             (November 2, 2020)
          USCA11 Case: 19-12276          Date Filed: 11/02/2020     Page: 2 of 21



Before MARTIN, ROSENBAUM, and TALLMAN,* Circuit Judges.

PER CURIAM:

       When it made landfall in the Florida Keys on September 10, 2017, then-

Category 4 Hurricane Irma left a path of destruction in its wake. This case involves

an insurance claim that Plaintiff-Appellant New South Communications, Inc., filed

with its insurer, Defendant-Appellee Houston Casualty Co., to recover insurance

proceeds for hurricane damage two buildings (known as Building 35 and Building

41) sustained. As it turned out, Plaintiffs-Appellants Florida Keys Media, LLC, and

Robert Holladay—not New South—owned the properties involved, and they were

also named insureds on the same Houston policy as New South.

       But before New South realized that it did not own the buildings, New South

filed suit against Houston for failure to pay the claim. Florida Keys Media and

Holladay later joined as Plaintiffs. After they did, Houston moved for summary

judgment. The district court granted the motion. In part, it held that none of the

Plaintiffs enjoyed standing. In the alternative, the district court concluded that the

Plaintiffs lost on the merits.




      * Honorable Richard C. Tallman, United States Circuit Judge for the Ninth Circuit Court
of Appeals, sitting by designation.

                                              2
           USCA11 Case: 19-12276           Date Filed: 11/02/2020        Page: 3 of 21



       After careful consideration and with the benefit of oral argument, we agree

with the district court that New South lacks standing. But we conclude that Florida

Keys Media and Holladay have established standing.

       As for the merits, after the district court granted summary judgment to

Houston, Florida’s Third District Court of Appeal issued a new ruling concerning

Florida insurance law that now requires vacatur of the order granting summary

judgment as it pertains to the merits. We therefore vacate the summary-judgment

order and remand to the district court for further proceedings consistent with this

opinion.

                                                 I.

   A. Factual History

       After Hurricane Irma blew through the Keys on September 10, 2017, Plaintiff-

Appellant New South reported to Defendant-Appellee insurer Houston a claim for

damages to two office buildings located in the Keys. 1 The properties were covered

under an insurance policy Houston issued.

       Houston enlisted an independent adjustment firm to inspect the interiors and

exteriors of the two office buildings at Location No. 35 in Tavernier, Florida

(“Building 35”), and Location No. 41 in Sugarloaf Key, Florida (“Building 41”).


       1
        The claim also sought insurance proceeds for four radio towers. But the parties ultimately
acknowledged that none of the eventual Plaintiffs in this litigation owned the four radio towers, so
the towers are not involved in this appeal.
                                                 3
          USCA11 Case: 19-12276       Date Filed: 11/02/2020    Page: 4 of 21



The initial investigation indicated that rain infiltration caused some interior building

damage, which fell under a coverage exclusion in the policy. But within that

exclusion was an exception: interior loss was covered if caused by rain “entering

through openings made by a ‘named peril,’” including “windstorms” from

hurricanes like Irma.

      Blake Tuomy, retained by an agent for Houston, inspected the properties to

determine the causes and origins of the damages and openings. With respect to

Building 35, Tuomy attributed much of the interior moisture intrusion to conditions

that existed before Hurricane Irma touched down in the Keys. But he did report an

isolated patch of wall where a Hurricane Irma-inflicted roof-damage leak could not

be ruled out. He also reported some localized interior water damage directly below

three holes believed to be made by a displaced roof-mounted antenna dislodged

during Hurricane Irma. As to Building 41, Tuomy concluded that there was no

indication that Hurricane Irma had damaged or breached the exterior of the building

in a way that could allow water penetration at the locations of water infiltration.

      Based on Tuomy’s report, Houston determined that the cash value of the

covered loss, minus the deductible, resulted in an adjusted amount of $52,217.14.

On Houston’s behalf, Houston’s counsel sent a letter to New South’s public-

adjusting firm about the adjusted amount and about Houston’s partial denial of

coverage concerning Buildings 35 and 41. Counsel explained that the policy’s


                                           4
           USCA11 Case: 19-12276          Date Filed: 11/02/2020       Page: 5 of 21



Interior-of-Building limitation for interior loss caused by rain (that did not enter

through openings created by Hurricane Irma) precluded coverage beyond the

adjusted amount. Houston also mailed New South a statement-of-loss form with

instructions to sign, notarize, and return a proof-of-loss statement within sixty days.

Neither New South nor any named insureds under the policy ever submitted a sworn

proof of loss.

   B. Procedural History

       After it received Houston’s partial denial letter, New South filed a breach-of-

contract suit against Houston in state court. In the suit, New South listed itself as

the only Plaintiff. 2 The complaint alleged that Houston failed to issue proper

payment for the cost of repairs necessary to restore the properties to their pre-loss

condition.

       Houston removed the case to the Southern District of Florida.                    During

discovery, corporate-disclosure statements revealed that other named insureds on the

New South policy with Houston—Florida Keys Media and Robert Holladay,

individually—owned the two buildings listed in the claim. Since New South did not

own or lease either of the two properties, it amended the complaint and added the




       2
          New South filed the original complaint in this case as “New South Communications, Inc.,
d.b.a. Florida Keys Media, LLC.” In fact, though, New South and Florida Keys Media are two
entirely separate corporate entities, and New South was not doing business as Florida Keys at any
time relevant to this case.
                                               5
           USCA11 Case: 19-12276          Date Filed: 11/02/2020       Page: 6 of 21



buildings’ owners, Florida Keys Media and Holladay, as Plaintiffs 3 (collectively

referred to as “the Insureds”).

       Houston moved for summary judgment on three grounds. It contended that

the Insureds lacked standing, failed to satisfy the policy’s conditions precedent for

coverage and filing suit, and were unable to demonstrate an exception to the Interior-

of-Building exclusion for interior loss caused by rain. Simultaneously, Houston

filed a motion in limine seeking to exclude certain testimony by the Insureds’ expert,

Alfredo Brizuela, concerning the causes of the openings that allowed for rain

infiltration in Buildings 35 and 41 and the resulting damages.

       The district court held a hearing on the summary-judgment motion. During

that hearing, among other things, the Insureds relied on Brizuela’s expert report to

address Houston’s contention that the Interior-of-Building coverage exclusion

precluded recovery beyond $52,217.14. Ultimately, the district court agreed with

Houston, granted the motion for summary judgment, dismissed the case with

prejudice, and denied as moot Houston’s motion to exclude Brizuela’s testimony.

The Insureds timely appealed.

                                               II.



       3
         The amended complaint still satisfied diversity-jurisdiction requirements, as the breach-
of-contract claim involved Plaintiffs New South (an inactive corporation previously incorporated
in Florida and Mississippi), Holladay (a Louisiana resident), Florida Keys Media (a Florida
company with its principal place of business in Louisiana), and Defendant Houston (a Texas
corporation with its principal place of business in Texas). See 28 U.S.C. § 1332.
                                                6
         USCA11 Case: 19-12276       Date Filed: 11/02/2020    Page: 7 of 21



      We review standing de novo. AT & T Mobility, LLC v. Nat’l Ass’n for Stock

Car Auto Racing, Inc., 494 F.3d 1356, 1360 (11th Cir. 2007). We also review de

novo the district court’s grant of summary judgment. Southern-Owners Ins. Co. v.

Easdon Rhodes & Assocs. LLC, 872 F.3d 1161, 1163-64 (11th Cir. 2017). In

conducting our review, we view all evidence and draw all reasonable inferences

from that evidence in the light most favorable to the nonmoving party—here, the

Insureds. McCullum v. Orlando Reg’l Healthcare Sys., Inc., 768 F.3d 1135, 1141

(11th Cir. 2014). Summary judgment is appropriate only when the moving party

demonstrates that no genuine dispute exists over the material facts, and the moving

party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a).

      Because this federal action is based on diversity jurisdiction and the insurance

policy does not include a choice-of-law provision, Florida’s substantive law governs

our interpretation of the policy. See Great Am. All. Ins. Co. v. Anderson, 847 F.3d
1327, 1331 (11th Cir. 2017); State Farm Mut. Auto. Ins. Co. v. Roach, 945 So. 2d
1160, 1163 (Fla. 2006). We review de novo the district court’s interpretation of the

policy’s language. Southern-Owners, 872 F.3d at 1164.

                                         III.

   A. Standing

      Whether the Insureds have standing raises a jurisdictional question, so we

begin with that issue. Under Article III of the Constitution, our jurisdiction as a


                                          7
          USCA11 Case: 19-12276       Date Filed: 11/02/2020    Page: 8 of 21



federal court is limited to “cases” and “controversies.” Wilding v. DNC Servs. Corp.,

941 F.3d 1116, 1124 (11th Cir. 2019). For a matter to qualify as a “case” or

“controversy,” as relevant here, the plaintiff must establish standing to sue. See

Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1546-47 (2016). Article III standing exists

when the plaintiff demonstrates that it has “(1) suffered an injury in fact, (2) that is

fairly traceable to the challenged conduct of the defendant, and (3) that is likely to

be redressed by a favorable judicial decision.” Id. at 1547.

      In evaluating the Insureds’ standing here, we must consider the terms of the

policy. But before we do that, a brief review of the relevant Florida principles of

contract construction that govern our interpretation of the policy is in order.

      Florida courts construe insurance contracts in accordance with the plain

meaning of the policies as bargained for by the parties. Prudential Prop. & Cas. Ins.

Co. v. Swindal, 622 So. 2d 467, 470 (Fla. 1993). But insurance contracts can

sometimes include “a genuine inconsistency, uncertainty, or ambiguity” in the

policy’s meaning. State Farm Mut. Auto. Ins. Co. v. Pridgen, 498 So. 2d 1245, 1248

(Fla. 1986). A policy provision is ambiguous when “the relevant policy language is

susceptible to more than one reasonable interpretation, one providing coverage and

the [other] limiting coverage.” Auto-Owners Ins. Co. v. Anderson, 756 So. 2d 29,

34 (Fla. 2000). We construe ambiguous coverage provisions and exclusions against




                                           8
          USCA11 Case: 19-12276       Date Filed: 11/02/2020    Page: 9 of 21



the insurer and in favor of the insured. Id. (noting that “exclusionary clauses are

construed even more strictly against the insurer than coverage clauses”).

      Ultimately, a court cannot rewrite a contract, add meaning that is not present,

or reach results contrary to the parties’ intentions. Taurus Holdings, Inc. v. U.S. Fid.

& Guar. Co., 913 So. 2d 528, 532 (Fla. 2005); Intervest Const. of Jax, Inc. v. Gen.

Fid. Ins. Co., 133 So. 3d 494, 497 (Fla. 2014). Rather, in construing insurance

policies, courts must read the policy as a whole and give meaning and operative

effect to every provision. Anderson, 756 So. 2d at 34.

      Under Florida law, a party seeking to enforce an insurance contract must have

an “insurable interest” in the property secured, which means an “actual, lawful, and

substantial economic interest” in keeping the property “free from loss, destruction,

or pecuniary damage or impairment.” See Fla. Stat. § 627.405(1)–(2); see also

Travelers Indem. Co. v. Duffy’s Little Tavern, Inc., 478 So. 2d 1095, 1096 (Fla. 5th

DCA 1985). Where an insurance policy insures multiple parties, the rights of each

party under the policy “are separate and independent of the rights of the others.”

Unijax, Inc. v. Factory Ins. Ass’n, 328 So. 2d 448, 452 (Fla. 1st DCA 1976). We

keep these principles in mind as we evaluate the standing of the three Plaintiffs.

        i.   Florida Keys Media and Holladay

      As owners of the damaged properties, Florida Keys Media and Holladay argue

that they have standing to sue Houston because Houston’s partial denial of the


                                           9
           USCA11 Case: 19-12276          Date Filed: 11/02/2020       Page: 10 of 21



claim—irrespective of which Insured initially filed it—causes them injury. Florida

Keys Media and Holladay point to the facts that their properties suffered damage,

and Houston, their insurer, has refused to pay to remedy the damage that their policy

allegedly covers. They assert that, under the policy, it is irrelevant to coverage

whether they filed the claim or any other named insured did so, as long as one of the

named Insureds filed a claim for the Florida Keys Media- and Holladay-owned

properties.4 Based on the policy language, we agree.

       The policy contained the following relevant language:

                            PROPERTY COVERAGE PART

             In this coverage form, the words “you” and “your” mean the
       persons or organizations named as the insured on the declarations
       and the words “we”, “us”, and “our” mean the company providing this
       coverage.
                                              ***

                    WHAT MUST BE DONE IN CASE OF LOSS

       1. Notice -- In case of a loss, “you” must:
          a. give “us” or “our” agent prompt notice including a description of
             the property involved (“we” may request written notice); and
          b. give notice to the police when the act that causes the loss is a
             crime.

                                              ***



       4
          The parties also dispute whether the district court improperly disregarded Holladay’s
sworn interrogatories and affidavit attesting that New South initially reported the claim on behalf
of all named insureds under the policy. But the record indicates that New South became aware of
the actual property owners only during discovery at the district court. So we find no error in the
district court’s decision in this regard.
                                                10
         USCA11 Case: 19-12276       Date Filed: 11/02/2020   Page: 11 of 21



(bold, italicized emphasis added).

      The policy language unambiguously defines “you” as the “persons or

organizations named as the insured on the declarations.” In this case, the “property

named insured list” includes New South, Florida Keys Media, and Holladay. That

means that under the notice provision, which says what “you” must do, any of the

named insureds—New South, Florida Keys Media, or Holladay—had to give

Houston or its agent notice of the loss and “a description of the property involved.”

Contrary to Houston’s contention, nothing in the policy language requires—or even

suggests—that each named insured may file a claim concerning only its own

property. We will not rewrite the policy to effect Houston’s preferred requirement.

See Taurus Holdings, 913 So. 2d at 532. Rather, under the policy’s own terms, any

of the named insureds could provide Houston with the required notice of the loss

and the property involved, regardless of which of the three entities actually owned

the damaged property.

      Under Florida law, as the owners of Buildings 35 and 41, named insureds

Florida Keys Media and Holladay also have an insurable interest in those insured

properties. See Travelers, 478 So. 2d at 1096. That makes them real parties in

interest to this breach-of-contract suit seeking coverage for repairs necessary to

restore the properties to their pre-loss condition. See Fed. R. Civ. P. 17(a)(1); see




                                         11
          USCA11 Case: 19-12276      Date Filed: 11/02/2020    Page: 12 of 21



also Payroll Mgmt., Inc. v. Lexington Ins. Co., 815 F.3d 1293, 1298-99 (11th Cir.

2016).

      In sum, Florida Keys Media and Holladay have established Article III

standing. First, they have “personally” experienced an injury, see Granite State

Outdoor Advert., Inc. v. City of Clearwater, Fla., 351 F.3d 1112, 1116 (11th Cir.

2003), in that they own the damaged properties listed in the New South claim, and

Houston has refused to pay for what Florida Keys Media and Holladay contend are

covered losses under their policy with Houston. Second, Florida Keys Media’s and

Holladay’s injuries are fairly traceable—indeed, directly caused by—Houston’s

refusal to provide coverage for the losses to the two buildings. And third, a favorable

court determination finding a breach of contract and awarding damages for the

interior losses of Florida Keys Media and Holladay would redress their injuries. For

these reasons, Florida Keys Media and Holladay have standing to sue.

         ii.   New South

      New South also claims to have standing. But unlike Florida Keys Media and

Holladay, New South had no insurable interest in the covered property at the time of

the loss. That is so because, as New South conceded in its motion for leave to file

an amended complaint, Florida Keys Media and Holladay—not New South—own

the two buildings listed in the claim. Without an actual economic interest in

Buildings 35 and 41, New South has suffered no cognizable injury because of


                                          12
           USCA11 Case: 19-12276           Date Filed: 11/02/2020       Page: 13 of 21



Houston’s refusal to cover damages to the properties. Rather, any recovery under

the asserted breach-of-contract claim would be payable to only Florida Keys Media

or Holladay, or both. So New South lacks standing to sue Houston in this suit.

   B. Satisfaction of Condition Precedent to Coverage

       Next, we consider whether Florida Keys and Holladay forfeited any potential

insurance coverage by failing to comply with their post-loss obligation, or condition

precedent, to file a proof of loss with Houston. 5 A condition precedent requires the

execution of an act after the contract has been entered but before the obligation to

perform under the contract is triggered. Racing Props., L.P. v. Baldwin, 885 So. 2d
881, 882–83 (Fla. 3d DCA 2004). In evaluating whether Florida Keys Media or

Holladay failed to complete a necessary condition precedent, we again begin with

the relevant policy language:

                    WHAT MUST BE DONE IN CASE OF LOSS

                                              ***

       3. Proof Of Loss -- “You” must send “us”, within 60 days after “our”
          request, a signed, sworn proof of loss. This must include the
          following information:
              a. the time, place, and circumstances of the loss;
              b. other policies of insurance that may cover the loss;
              c. “your” interest and the interests of all others in the property
                 involved, including all mortgages and liens;


       5
          The parties do not assert that Holladay and Florida Keys Media’s failure to provide notice
constituted a material breach forfeiting coverage of the policy plan. So we analyze only whether
the failure to submit the sworn proof of loss was a material breach.
                                                13
         USCA11 Case: 19-12276        Date Filed: 11/02/2020   Page: 14 of 21



                d. changes in title of the covered property during the policy
                   period; and
                e. estimates, specifications, inventories, and other reasonable
                   information that “we” may require to settle the loss

                                         ***
                               OTHER CONDITIONS

      [. . .]


      10. Suit Against Us -- No one may bring a legal action against “us”
      under this coverage unless:

          a. all of the “terms” of this coverage have been complied with; and
          b. the suit has been brought within two years after “you” first have
             knowledge of the loss.
             If any applicable law makes this limitation invalid, then suit must
             begin within the shortest period permitted by law.
                                         ***

      Under the policy’s plain language, the Insureds’ submission of “proof of loss”

represents a condition precedent to the Insureds’ ability to sue Houston. Here, none

of the named insureds submitted a proof of loss to Houston for the damages to

Buildings 35 and 41, so Houston argued in the district court that it had no duty to

pay insurance proceeds for losses to those properties. The district court agreed.

      But at that time, the district court did not have the benefit of American

Integrity Insurance Co. v. Estrada, 276 So. 3d 905, 912 (Fla. 3d DCA 2019), which




                                           14
           USCA11 Case: 19-12276            Date Filed: 11/02/2020        Page: 15 of 21



was issued after the district court entered its decision.6 We now reconsider the

parties’ arguments in light of Estrada.

       In Estrada, Florida’s Third District Court of Appeal emphasized that “Florida

law abhors forfeiture of insurance coverage.” Id. at 914 (citation and internal

quotation marks omitted). In line with this perspective, Florida law construes

“policy provisions that tend to limit or avoid liability . . . liberally in favor of the

insured and strictly against the drafter who prepared the policy.” Id. (cleaned up).

As a result, Estrada concluded, a total forfeiture of coverage because of a failure to

comply with post-loss obligations occurs only when the insured’s breach is both

material and prejudicial to the insurer. 7 See id.

       Estrada provides the relevant framework for conducting this analysis. See id.

at 912, 914-16. Under it, we first consider whether the insurer pled and proved that

the insured materially breached a post-loss policy provision. Id. at 912. If so,



       6
           “[W]e are bound to apply the specific law that would govern if this case were brought in
state court.” Bravo v. United States, 532 F.3d 1154, 1165–66 (11th Cir. 2008). Here, the case was
initially filed in the Circuit Court of the 16th Judicial Circuit in and for Monroe County, so where
a conflict among Florida’s Circuit Courts of Appeal exists, we must apply decisions of Florida’s
Third District Court of Appeal.
         7
            Estrada agreed with Florida’s Fifth District Court of Appeal’s analysis in Allstate
Floridian Insurance Co. v. Farmer, 104 So. 3d 1242 (Fla. 5th DCA 2012), which required that the
insurer be prejudiced by the insured’s failure to comply with a material post-loss condition before
insurance coverage would be forfeited. But the Fourth District Court of Appeal has concluded in
at least some cases that the insurer need not have been prejudiced by the insured’s failure to comply
for the insurer to enjoy a valid coverage defense. See, e.g., Rodrigo v. State Farm Fla. Ins. Co.,
144 So. 3d 690, 692 (Fla. 4th DCA 2014). As we have explained, see supra at note 6, we follow
the Third District Court of Appeal, since this action was initially filed in state court in that state
District.
                                                 15
         USCA11 Case: 19-12276       Date Filed: 11/02/2020   Page: 16 of 21



prejudice to the insurer is presumed, and the burden shifts to the insured to prove

that the breach did not prejudice the insurer. Id. at 916.

        i.   Material Breach of the Policy’s Proof-of-Loss Condition

      Here, as we have noted, the post-loss condition in question required at least

one of the named insureds under the policy to file the required proof of loss. A

failure to provide a sworn proof of loss to prove damages can be a material breach

of a policy’s conditions precedent. Rodrigo v. State Farm Fla. Ins. Co., 144 So. 3d
690, 692 (Fla. 4th DCA 2014); see also Amica Mut. Ins. Co. v. Drummond, 970 So.
2d 456, 460 (Fla. 2d DCA 2007) (concluding that the insured’s failure to submit to

an examination under oath, a post-loss obligation, “was a material breach of a

condition precedent to [the insurer’s] duty to provide coverage under the policy”).

      Here, none of the Insureds ever submitted a signed and sworn proof of loss to

Houston for the two damaged properties listed in the claim. They therefore breached

a material post-loss obligation.

      The Insureds try to avoid this result by offering several excuses for their

failure to comply with this condition. None is availing.

      First, they argue that Houston never legitimately requested a sworn proof of

loss because it demanded that the Insureds sign a document swearing that certain

interior water damages were excluded and that the amount of the claim was limited

to $52,217.14—a position with which they disagreed. But nothing in the policy


                                          16
         USCA11 Case: 19-12276      Date Filed: 11/02/2020   Page: 17 of 21



required the Insureds to submit a proof of loss on a particular form. So nothing

prevented the Insureds from providing their proof of loss to Houston in the form that

the Insureds desired.

      Second, the Insureds maintain that the facts associated with their explanations

for noncompliance with their post-loss obligation to provide proof of loss are in

dispute, so they are reserved for a jury determination. See Haiman v. Fed. Ins. Co.,

798 So. 2d 811, 812 (Fla. 4th DCA 2001). That argument fails for the same reason

the Insureds’ first one did: nothing in the policy required the Insureds to comply

with the proof-of-loss requirement by signing the form that Houston provided.

      Third, the Insureds contend that Houston waived the proof-of-loss

requirement because it conceded that some portion of the claim (specifically,

$52,217.14) was covered and that the exception to the Interior-of-Building exclusion

applied. But under Florida law, an insurer’s investigation into “any loss or claim

under any policy” or an insurer’s partial payment to “engag[e] in negotiations

looking toward a possible settlement of any such loss or claim” does not waive any

policy requirement, including failure to provide proof of loss.         Fla. Stat. §

627.426(1)(c).

      In short, Houston has established that the Insureds materially breached a

proof-of-loss condition.

       ii.   Prejudice


                                         17
         USCA11 Case: 19-12276       Date Filed: 11/02/2020    Page: 18 of 21



      Under Estrada, then, the burden shifts to the Insureds to establish that their

material breach of the proof-of-loss requirement did not prejudice Houston. But as

we have noted, Estrada was not issued until after the district court granted summary

judgment to Houston. So the parties had no reason to present evidence concerning

this requirement in the district court, and the district court had no opportunity to

analyze the prejudice inquiry in the first place. For these reasons, we remand for the

district court to consider Estrada’s prejudice inquiry in the first instance and, if it

wishes, to allow the parties to submit additional evidence concerning that issue.

   C. Interior-of-Building Loss Exclusion

      We now consider whether, as Houston asserts, the policy’s Interior-of-

Building loss exclusion bars coverage for damages beyond what Houston has

previously acknowledged it would pay ($52,217.14). As always, we start with the

policy language. It excludes from coverage “loss to the interior of buildings or

structures or to personal property in the buildings or structures caused by rain” unless

the rain entered through “openings made by a ‘named peril.’” The policy defined

“named peril” to include a “windstorm.”

      When a policy’s exclusion contains an exception, like the policy here, the

insured must shoulder the burden of demonstrating that the exception applies. E.

Fla. Hauling, Inc. v. Lexington Ins. Co., 913 So. 2d 673, 678 (Fla. 3d DCA 2005).

As Houston readily concedes, rain entering through openings Hurricane Irma created


                                          18
         USCA11 Case: 19-12276        Date Filed: 11/02/2020    Page: 19 of 21



caused at least some of the damage in the Insureds’ claim for Buildings 35 and 41—

namely, damage the cash value of which was $52,217.14. But Houston asserted that

the hurricane did not cause any damage beyond that. So we must determine whether

the Insureds satisfied their burden to demonstrate that at least a material issue of fact

remains concerning whether Hurricane Irma’s winds created openings in the

buildings that allowed for rain to enter and cause interior damage beyond that

conceded by Houston.

      In the district court, the Insureds filed the two-page affidavit and 327-page

report of professional engineer Alfredo Brizuela, who inspected the site one year

after Hurricane Irma made landfall. But the affidavit itself does not identify any

specific locations within the buildings where openings Brizuela attributed to

Hurricane Irma allowed for claimed water intrusion. Nor does it cite any pages

within the 327-page report that pinpoint any such locations.

      Rather, Brizuela’s affidavit simply claimed in a conclusory manner that he

“identified several areas wherein the Properties sustained wind created openings by

Hurricane Irma that allowed for moisture intrusion.” And even on appeal—both in

their brief and at oral argument—the Insureds still failed to direct this Court to any

specific part of the record supporting their position. Instead, they again state in a

conclusory way that “substantial evidence” demonstrates wind-created openings

caused by Hurricane Irma, which, in turn, allowed water infiltration and damage


                                           19
         USCA11 Case: 19-12276        Date Filed: 11/02/2020     Page: 20 of 21



beyond what Houston has acknowledged. It does not help that they effectively try

to send us on a hunt for treasure that may or may not exist by generally citing two

technically written exhibits in the record, totaling nearly 500 pages, with the hope

that we will discover any relevant portions (if there are any) that might defeat a

finding of summary judgment.

      But that is not how our adversary system works. The advocates—not the

courts—are charged with identifying the evidence that supports their claims. Indeed,

Federal Rule of Appellate Procedure 28(a)(8) expressly instructs that the appellant

bears the responsibility for providing the court “with citations to the authorities and

parts of the record on which the appellant relies.” See also Mendoza v. United States

Atty. Gen., 327 F.3d 1283, 1286 n. 4 (11th Cir. 2003) (noting that failure to include

“citations to the . . . parts of the record on which the appellant relies . . . may result

in waiver or abandonment of issues on appeal”).

      Perhaps the Insureds do not specify any particular parts of Brizuela’s report

because no part appears to conclude that Hurricane Irma was the “but-for” causation

of building openings that permitted rain and moisture intrusion, which in turn caused

interior damage beyond what Houston has already identified.              In his report’s

summary chart of alleged “wind force and water damage caused by Hurricane Irma,”

Brizuela identified only categories of damages, such as “interior dry wall” and

“interior/exterior door and window damage,” without reference to their exact


                                           20
         USCA11 Case: 19-12276       Date Filed: 11/02/2020    Page: 21 of 21



locations, causes, or contributions to moisture intrusion and interior loss. Brizuela

then concluded in his professional opinion that “the wind pressure, wind gusts and

airborne debris produced by Hurricane Irma, created openings at exterior

fenestrations, mechanical attachments and roof assemblies for moisture entry.”

      These conclusory assertions without reference to the corresponding specific

interior damage—let alone the specific building where that damage occurred—are

not sufficient to create a material issue of fact concerning whether the exception to

the Interior-of-Building exclusion applied to more damage than Houston conceded.

See Evers v. Gen. Motors Corp., 770 F.2d 984, 986 (11th Cir. 1985). For this reason,

should the Insureds demonstrate on remand that Houston was not prejudiced by their

failure to file proof of loss, the Insureds’ recovery for property damage is limited to

$52,217.14.

                                         IV.

      For these reasons, we affirm the district court’s determinations that New

South lacked standing and that the Interior-of-Building limitation applied to

coverage beyond $52,217.14. We reverse the conclusion that Florida Keys Media

and Holladay lack standing. We remand for further proceedings on the Estrada

prejudice inquiry, consistent with this opinion.

      AFFIRMED IN PART; REVERSED AND REMANDED IN PART.




                                          21